  Case 16-24590              Doc 42   Filed 04/30/19 Entered 05/13/19 14:47:56   Desc Main
                                        Document     Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                              §     Case No. 16-24590
Raymond C Schmidt                                   §     Chapter 7
Terri J Schmidt                                     §
Debtor(s)                                           §
                                                    §

TO:       See attached Service List

                                      CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of the NOTICE OF
TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND
DEADLINE TO OBJECT (NFR) upon the person(s) listed above by mailing the same by First
Class U.S. Mail at Chicago, Illinois on the date set forth below, unless a copy was served
electronically which occurs automatically upon the filing of the aforesaid documents with the
Clerk of the Bankruptcy Court through the CM/ECF system.
           4/30/2019
Date:                                                 /s/ Joji Takada
                                                    Bankruptcy Trustee
Prepared by:
Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010123 / 2013 / 001 /}
  Case 16-24590             Doc 42   Filed 04/30/19 Entered 05/13/19 14:47:56            Desc Main
                                       Document     Page 2 of 2


                                           SERVICE LIST

Electronic Mail Notice List

         Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
         William T Surin   aslaw@mchsi.com
         Joji Takada   trustee@takadallc.com, jtakada@ecf.axosfs.com
         Zane L Zielinski   trustee@zanezielinski.com, fax@zanezielinski.com
         Zane Zielinski, Trustee   trustee@zanezielinski.com, zzielinski@ecf.axosfs.com

First Class Mail Notice List

Raymond C Schmidt                                  OSF SAINT PAUL MEDICAL CENTER
Terri J Schmidt                                    C/O H AND R ACCOUNTS INC
4120 E -10th Rd                                    PO BOX 672
Mendota, IL 61342                                  MOLINE IL 61265
llinois Physicians Network, LLC                    St. Margarets Health
8725 W. Higgins Rd.                                c/o Collection Professionals Inc.
Suite 110                                          723 First St.
Chicago, IL 60631                                  LaSalle, IL 61301
Hospital Radiology                                 I.V.C.H/Hospital Lists
c/o Collection Professionals Inc                   c/o Collection Professionals Inc.
723 First St                                       723 First St.
La Salle, IL 61301-2535                            LaSalle, IL 61301
Kwang Chung MD                                     Chessie Lane Animal Hospital
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
Peru Anesthesia                                    I.V.C.H/Peru Primary Care
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
Northern IL ENT Specialists                        Won Kim MD
c/o Collection Professionals Inc.                  c/o Collection Professionals Inc.
723 First St.                                      723 First St.
LaSalle, IL 61301                                  LaSalle, IL 61301
I.V.C.H/Family Med. Clinic                         Wells Fargo Financial National Bank
c/o Collection Professionals Inc.                  Wells Fargo Bank, N.A.
723 First St.                                      PO Box 10438
LaSalle, IL 61301                                  Des Moines, IA 50306-0438
Portfolio Recovery Associates, LLC
Successor to SYNCHRONY BANK
(BLAINS FARM & FLEET )
POB 41067
Norfolk, VA 23541




{00010123 / 2013 / 001 /}
